Citation Nr: 0608331	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  99-22 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right knee and 
right leg disabilities, to include as secondary to service 
connected right ankle and foot disabilities.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service connected 
right ankle and foot disabilities.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right foot injury.

4.  Entitlement to an increased (compensable) rating for 
arthritis of the right hand.  

5.  Entitlement to an increased (compensable) rating 
residuals of a fracture of the right ring finger.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from December 1960 to 
January 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1998, July 1999, May 2003, and February 
2004 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which, 
in pertinent part, denied service connection for residuals of 
a right knee injury, to include as secondary to a right ankle 
disability; denied service connection for degenerative joint 
disease of the lumbar spine, to include as due to a right 
ankle disability; granted service connection for arthritis in 
the right hand with a noncompensable rating effective June 4, 
2001; granted service connection for residuals of a right 
foot injury with an evaluation of 10 percent effective June 
4, 2001; denied a compensable rating for service connected 
residuals of a fractured right ring finger; and denied a 
TDIU.  

The appeal for a TDIU on an extraschedular basis is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.





FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The medical evidence does not show a right knee or right 
leg disorder, to include arthritis of the knee, during 
service or for many years thereafter; there is no competent 
evidence of a link between either disability and any incident 
of service; and the only competent medical opinion evidence 
weighs against a finding that a current right knee or right 
leg disorder was caused or aggravated by a service connected 
right ankle or right foot disability.  
  
3.  The medical evidence does not show a low back disorder, 
to include arthritis of the lumbar spine, during service or 
for many years thereafter; there is no competent evidence of 
a link between a low back disability and any incident of 
service; and the only competent medical opinion evidence 
weighs against a finding that a current low back disorder was 
caused or aggravated by a service connected right ankle or 
right foot disability.  

4.  The veteran's service-connected residuals of a right foot 
injury are manifested y moderately severe functional 
impairment; they do not more nearly approximate severe 
disability.

5.  The veteran's service-connected arthritis of the right 
hand is manifested by no more than a mild amount of 
degeneration to the joints and soft tissue; it is not 
manifested by limitation of motion (other than the separately 
rated service-connected right ring finger) or X-ray evidence 
of involvement of a major joint or two or more minor joint 
groups, but there is some pain upon grip of the dominant 
hand.  

6.  The veteran's right ring finger disability is manifested 
by locking and popping sensations and moderate limitation of 
motion; it is not manifested by favorable or unfavorable 
ankylosis.  
7.  The veteran is currently service connected for the 
following disabilities: residuals of a right ankle sprain 
rated as 20 percent disabling; residuals of a right foot 
injury, rated as 20 percent disabling; residuals of a right 
ring finger fracture, rated as noncompensable; and arthritis 
of the right hand, rated 10 percent; his  
combined service-connected rating is 40 percent.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for right knee and leg 
disabiities, including arthritis of the knee, to include as 
secondary to service connected right ankle and foot 
disabilities, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2005).

2.  Entitlement to service connection for a low back 
disability, including arthritis of the lumbar spine, to 
include as secondary to service connected right ankle and 
foot disabilities, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310 (2005).

3.  The criteria for an initial rating of 20 percent, but no 
more than 20 percent, for residuals of a right foot injury 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, 
Diagnostic Code 5284 (2005); Mittleider v. West, 11 Vet. App. 
181 (1998).   
  
4.  The criteria for an initial 10 percent rating for 
arthritis of the right hand, but no more than 10 percent, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, 
Diagnostic Code 5003 (2005); Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).      

5.  The criteria for an increased (compensable) rating for 
residuals of a fracture of the right ring finger have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, 
Diagnostic Codes 5227, 5230 (2005).     

6.  The criteria for the assignment of a TDIU on a scheduler 
basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.340,  4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 1998, July 1999, September 1999, May 
2003, and February 2004 rating decisions; the September 1999 
and April 2005 Statements of the Case; the April 2005 
Supplemental Statement of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claims for service 
connection for a right knee disorder and a low back disorder; 
compensable ratings for right hand arthritis and a right ring 
finger; an increased rating for a right foot injury; and 
entitlement to a TDIU; and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated March 2002 and July 
2003 informed him of the types of evidence that would 
substantiate his claims; that he could obtain and submit 
private evidence in support of his claims; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for service connection for a right knee disorder and a low 
back disorder; compensable ratings for right hand arthritis 
and a right ring finger; an increased rating for a right foot 
injury; and entitlement to a TDIU; and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the June 1998 and July 1999 RO 
decisions that are the subject of this appeal.  However, 
these RO decisions were issued before the enactment of VCAA.  
The RO obviously could not inform the veteran of law that did 
not exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the June 1998 and July 1999 RO decisions, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the claimant was provided with every opportunity to 
submit evidence and argument in support of his claims for 
service connection for a right knee disorder and a low back 
disorder; compensable ratings for right hand arthritis and a 
right ring finger; an increased rating for a right foot 
injury; and entitlement to a TDIU; and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board notes that VCAA notice was provided in March 2002 
and July 2003, prior to the May 2003 and February 2004 rating 
decisions.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice, 
Statements of the Case and Supplemental Statement of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, VA 
General Counsel has held that section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by March 2002 and July 2003 letters and asked him to 
identify all medical providers who treated him for a right 
knee disorder, a low back disorder, right hand arthritis, 
residuals of a right ring finger fracture, and a right foot 
injury.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA examinations in January 1999, April 
2003, August 2003, and November 2004.  The Board finds that 
these examinations, along with the veteran's private 
treatment records, and service medical records provide 
sufficient findings upon which to determine whether service 
connection is warranted for the veteran's right knee 
disability and low back disorder; whether an increased rating 
is warranted for the veteran's right foot disability; whether 
compensable ratings are warranted for the veteran's right 
hand arthritis and right ring finger; and whether entitlement 
to a TDIU on a scheduler basis is warranted.  There is no 
duty to provide another examination or medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.



Factual Background

Right knee/leg
The service medical records, including a normal separation 
examination, show no findings attributed to a right knee or 
right leg disorder.  The veteran has since argued that his 
right knee/leg disability is secondary to his service 
connected right ankle disability.  The veteran underwent a VA 
examination in August 2003.  At the examination, the veteran 
reported that he sustained a right knee dislocation in 1969.  
He did not seek health care; and there was no arthroscopy or 
invasive studies.  Upon examination of the right knee, the 
clinician noted that the veteran had a significant amount of 
adipose around the joint and the extensor muscle group.  
There was no particular swelling, exostosis, or signs of 
infusion.  Quadriceps muscles were somewhat deconditioned 
with no particular focal atrophy.  Extensor apparatus was 
intact.  Strength was M5.  There was a negative effusion 
sign, and a negative patellar tap test.  There was mild 
tenderness around the tibial plateau.  He showed extension to 
0 degrees and flexion to 110 degrees.  The clinician noted 
that this was probably due to his excessive obesity.  There 
was both valgum and varus laxity and some medial stress 
instability.  There was no crepitus.  The clinician noted 
remarkably positive clunking with the Macintosh and 
McMurray's.  The veteran was unable to do the Apley's 
grinding test.  The clinician opined that the veteran's right 
knee disability appeared to be related to chronic disease of 
gait secondary to a (nonservice-connected) below-the-knee 
amputation (BKA) of the left leg and utilization of crutch 
and prosthesis, "not at least as likely as not related to 
injuries that occurred while on active duty in the United 
States Navy."      

Back
The service medical records, including a normal separation 
examination, show no findings attributed to a back disorder.  
The veteran stated in his May 2001 claim that his back 
condition hasn't been addressed because "it has just become 
a problem."  He also stated that it was diagnosed a few 
years ago.  He stated that he had had minor back pain that 
could be relieved by Ibuprofen.  Six months after his left 
leg was removed, he was ambulating on crutches and getting 
used to his prosthetic leg.  He stepped off his porch; his 
right ankle turned under him; and he landed in the rose 
bushes.  As a result of the fall, he states that he now has 
to wear a TENS unit and take Oxycodone three times a day just 
so that he can stand for ten minutes at a time.  He alleges 
that this is all a direct result of his service related ankle 
injury.   

At the veteran's August 2003 VA examination, he reported that 
he sustained a back strain after he was discharged from 
service, and that his back disability has gotten 
progressively worse with age.  Upon examination, the lumbar 
spine moved with great effort when the veteran went from a 
sitting to standing position.  He was morbidly obese and had 
a very conscious planted non-rolling and weaving from side to 
side.  There was no mobile or postural kyphosis.  He had a 
significant amount of central adiposities in the parathoracic 
and lumbar adipose tissue.  There was point tenderness along 
the paralumbars and posterior gluteals with no radicular 
paresthesias.  Forward flexion of the thoracic and lumbar 
spines was 25 degrees and 40 degrees respectively.  Range of 
motion was done with great effort and stiffness.  
Hyperextension was to 10 degrees.  Lateral flexion was 15 
degrees to the left and 10 to the right.  Rotation was 
difficult to 20 degrees bilaterally.  The veteran was unable 
to lie down supine or roll on his stomach.  Straight leg 
testing and all low back testing was done sitting with a 
moderately positive right leg rising test against stress 
resistance.  The veteran was so debilitated and ill that it 
was difficult to determine much improvement and there was a 
significant loss of agility.  The veteran, most likely due to 
diabetic neuropathy, was unable to determine sharp from dull, 
giving him an S score of 2.  In terms of strength, he had an 
M score of 4. The clinician noted that he was unable to 
determine if the veteran was giving his best effort or if he 
was truly weak and debilitated.  He was of the opinion that 
the answer lies somewhere in between.  He stated that the 
amputation of the veteran's left leg and the right knee 
injury are "pre-existing products of gait that have 
eventually affected the low back, not to mention the high 
risk lifestyle and morbid obesity."  He opined that that 
"it would be very difficult to determine whether the initial 
right ankle injury could be blamed or made responsible for 
the progressive degeneration of the low back, but this does 
not appear likely."    

Right foot 
The veteran filed a claim for service connection for 
residuals of a right foot injury in June 2001.  He underwent 
a VA examination in August 2003.  Based on the examination, 
the RO issued a rating decision in February 2004 in which it 
granted service connection with a 10 percent evaluation 
effective June 4, 2001 (the date that the claim was 
received).  

At the veteran's August 2003 examination, he stated that he 
injured his foot when he was blown into a metal encasing 
while on board ship.  The injury resulted in sprains and 
strains with no obvious fractures.  It also resulted, 
according to the veteran, in a chronically weak ankle.  He 
underwent metatarsal surgery with specially made orthotics 
secondary to a transmetatarsal fracture that was worse on the 
fifth metatarsal with misalignment and displacement.  He 
complained of flare-ups occurring as often as six times per 
month.  During a flare-up, the pain goes from "5-10" and 
results in stiffness and some fatigability.  

Upon examination, the clinician noted 2+ edema, probably 
secondary to systemic disease of the heart and kidneys.  
There was no focal atrophy or scarring; and no foot drop.  
There was a significant deformity to the lateral foot causing 
a spherical rounding due to surgery of the fifth metatarsal.  
There was also some tenderness along the deltoid and the 
medial malleolus.  There were no masses or exostosis 
palpated.  The clinician diagnosed the veteran with initial 
mechanical and soft tissue injury to the right ankle 
resulting in what appears to be a chronically weakened ankle.  

The RO noted that though the physical examination revealed a 
significant deformity of the foot causing a special rounding; 
no diagnosis was provided, no x-rays were taken, and the 
clinician did not address etiology.  The RO requested an 
addendum to the clinician's examination report.  The examiner 
re-examined the veteran's foot in November 2003.  He noted 
that the veteran is a diabetic with amputation of the left 
leg for (nonservice-connected) diabetic disease.  He also 
noted that there was a significant Charcot foot deformity of 
the right foot with linear varus curvature of the foot 
secondary to excision of the head of the fifth metatarsal.  
There was 2+ edema, hemosiderin, and erythema.  There was the 
beginning of claw toes and one mallet toe; and some plantar 
flexion with a talipes deformity (but no significant foot 
drop).  There was no tenderness along the medial, dorsal, 
plantar or calcaneal portions of the foot since the veteran 
has advanced diabetic neuropathy and cannot feel any 
movements.  Plantar flexion was 22 degrees and dorsiflexion 
was 10 degrees.  There was no instability of the foot, either 
lateral, medial, anterior or posterior.  The veteran walked 
on the outside of his foot and used a cane.  The articular 
surfaces did not reveal significant crepitus and in fact were 
very firm and tight.  There was a negative Thompson test.  
The contour of the Achilles tendon was basically normal with 
a slight varus deformity.  

The clinician diagnosed the veteran with a significant 
diabetic deformity; and Charcot foot with impaired, stiff 
ankle.  He stated that it is virtually impossible to 
determine the mechanical degeneration of a joint or joints 
over time in the presence of diabetes.  It is most likely 
that the majority of the veteran's foot problems are related 
to his advance diabetes, but due to the simple fact that he 
has a documented right ankle injury while on active duty, 
evidence cannot be supplied to rule out initial ankle injury 
with progressive degeneration of the affected joint.  He 
further opined that "the present foot condition could be 
considered related to previous ankle injury, but it is my 
personal opinion, this is not the case here."

In November 2004, the veteran underwent a VA examination in 
conjunction with an increased rating claim for his ankle 
injury.  Upon examination of the veteran's right foot, the 
clinician found chronic edema on the lateral aspect of the 
foot and he noted that the veteran displayed a classic 
Charcot foot.  Plantar flexion was to 40 degrees and 
dorsiflexion was to 8 degrees.  There was mild to moderate 
medial lateral instability with mild instability of the 
inferior tibiofibular ligament.  The anterior talofibular 
component of the lateral ligament stress test was mildly 
positive.  There was no tenosynovitis.  Crepitus was 
determined on and about the foot.  Heel posture revealed 
valgus deformity with no drop foot.  Strength of the lower 
extremity was 5/5; and Thompson test was negative.  The 
clinician diagnosed the veteran with diabetic posttraumatic 
Charcot foot that revealed lateral and medial instability.  
He then stated that "it is impossible to determine, without 
resorting to guesswork, if this is related to ankle sprain 
while on active duty or a product of obesity or sequela of 
diabetes.  It is very difficult to imagine how this [patient] 
can differentiate ankle pain from [diabetes mellitus] 
neuropathy."    


Right hand and right ring finger
The RO granted service connection for a fractured right 
ringer in a June 1998 rating decision, with a noncompensable 
rating effective January 21, 1998 (the date of the claim).  
The veteran underwent a VA examination in January 1999.  He 
stated that he sustained a crushing injury to his hand which 
was then treated with a cast.  The hand fully recovered after 
two months and he was able to return to full duty.  He stated 
that his hand felt normal until about ten years prior to the 
examination.  He developed pain with some snapping of the 
fingers in about 1986-1987.  He noted that he had diabetes 
and severe peripheral neuropathy.  Sensation in the hand 
became poor by 1995.  Upon examination of the hands, the 
veteran had full extension of 10 digits, as well as full 
flexion of eight fingers.  He had full opposition and flexion 
of two thumbs.  There was no pain in either hand.  Both hands 
were non-tender, but sensation was poor in both.  The right 
ring finger was widened at the distal phalanx from the old 
crush injury.  Tendon snapping was rather minimal.  The 
veteran felt it in his middle finger, especially in the 
region of the proximal interphalangeal (PIP) joint.  The 
flexor tendon moved rather smoothly on palpation at all 
levels.  The clinician diagnosed the veteran with stenosing 
tenosynovitis with symptoms of some pain and some locking.    

The veteran sought service connection for his right hand in 
June 2001; and he underwent a VA examination in April 2003.  
The veteran is right hand dominant and his right ring finger 
has recurrent episodes of "popping and locking."  This 
results in a limited ability to grip hand tools with his 
right ring finger.  He was limited in his ability to use 
power hand tools in his occupation as a general contractor.  
He no longer works as a general contractor, but he still has 
difficulty grasping objects.  Upon examination, the clinician 
found a soft tissue deformity around the distal phalanx with 
a curve deformity of the veteran's fingernail.  There was 
normal capillary refill of it and no significant tenderness 
to palpation in that area.  The veteran was able to 
demonstrate flexion of the distal interphalangeal (DIP) joint 
to 45 degrees; and full straight line extension.  The 
clinician diagnosed the veteran with residuals of a fracture 
of the distal phalanx, right ring finger.    

The veteran underwent another examination in August 2003.  
The clinician noted a gross deformity of the fourth distal 
dorsal phalanges and a well-healed keloid scar on the third 
lateral middle phalange.  There was no fusiform swelling or 
hypertrophy of individual fingers; no mallet thumbs, swan 
neck deformities or Z deformities; no Dupuytren's; and no 
ischemic contractures of the forearms.  The thenar and 
hypothenar areas were beefy and firm.  There were no dorsal 
or volar lumps, bumps, or lesions (to include ganglions, 
Bouchard's nodes, or Heberden's nodes); and no focal 
deformity over the metacarpophalangeal joints.  There was 
tenderness to lateral compression of the distal PIP of the 
fourth and fifth fingers.  Strength was M5 to all fingers 
with a suspected functional overlay, as the veteran did not 
appear to be providing his best effort.  Composite movements 
appeared to be intact without medial or lateral finger 
deformity while in a fist position.  There was full range of 
motion and no significant joint pain, swelling, or deformity.  
There was no ulnar deviation.  The clinician noted that the 
right hand did not reveal more than a mild amount of 
degeneration to the joints and soft tissue.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
governing foot injuries, a 10 percent rating is warranted 
when the injury is moderate; a 20 percent rating is warranted 
for a moderately severe foot injury; a 30 rating is warranted 
for a severe foot injury; and a 40 percent rating is 
warranted when the veteran experiences actual loss of the use 
of his foot.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
governing ankle limitation of motion, a 10 percent rating is 
warranted for moderate limitation of motion.  A 20 percent 
rating is warranted for marked limitation of motion.  
Entitlement to a rating in excess of 20 percent requires 
ankylosis of the ankle, governed by Diagnostic Code 5270.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230, 
limitation of motion of the ring finger warrants a 
noncompensable rating.  Pursuant to Diagnostic Code 5227, 
ankylosis of the ring finger also warrants a noncompensable 
rating.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  

The 10 and 20 percent evaluations based on X-ray evidence 
noted above may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Code 5003.  With 
any form of arthritis, painful motion is an important factor.  
It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).   

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Analysis

Right knee and low back
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records, including a normal separation 
examination, show no findings attributed to a right knee or a 
low back disorder.  The medical evidence shows that both 
disabilities, to include arthritis of the right knee and 
lumbar spine, were not apparent until many years post-service 
and there is no competent evidence that suggests a nexus 
between either disability or service.  

With respect to his back disability, the veteran stated in 
his May 2001 claim that "it has just become a problem" and 
that it was diagnosed just a few years ago.  The veteran has 
argued that his right knee and low back disorders are 
secondary to his service connected right ankle disability.  
He specifically argued that six months after his left leg was 
removed, he was moving around on crutches and getting used to 
his prosthetic leg.  He stepped off his porch; his right 
ankle turned under him; and he landed in the rose bushes.  He 
alleges that the low back injury is the result of the fall, 
and that the fall was the result of his disabled right ankle.  

At the veteran's August 2003 VA examination, the veteran 
reported that he sustained a back strain after he was 
discharged from service, and that his back disability has 
gotten progressively worse with age.  (Emphasis added.)  He 
also stated that he sustained a right knee dislocation in 
1969 but did not seek any medical care.    

The August 2003 clinician conducted thorough evaluations of 
the veteran's low back and right knee, and opined that the 
veteran's right knee disability appeared to be related to 
chronic disease of gait secondary to amputation (nonservice-
connected amputation of the left leg) and utilization of 
crutch and prosthesis, "not at least as likely as not 
related to injuries that occurred while on active duty in the 
United States Navy."  He further opined that the veteran's 
left leg and the right knee injury are "pre-existing 
products of gait that have eventually affected the low back, 
not to mention the high risk lifestyle and morbid obesity."  
He opined that that "it would be very difficult to determine 
whether the initial right ankle injury could be blamed or 
made responsible for the progressive degeneration of the low 
back, but this does not appear likely."    

The Board finds that with no evidence of any right knee or 
low back injury in service, and without any competent 
evidence linking either disability to service or supporting a 
finding that the veteran's right knee or low back disability 
was caused or aggravated by a service connected right ankle 
or right foot disability, the preponderance of the evidence 
is against these claims.   

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for a right knee and low back 
disorders, on direct incurrence, presumptive (for arthritis) 
and secondary bases, must be denied.  See38 U.S.C.A. 
§ 5107(b); also see, e.g., Gilbert v. Derwinski, 1 Vet. App 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Right foot
Pursuant to the RO's February 2004 rating decision, the 
veteran has been evaluated at 10 percent for his service 
connected right foot disability.  In order to warrant the 
next highest rating of 20 percent, the veteran's foot injury 
must be characterized as moderately severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  

At the veteran's August 2003 examination, the veteran stated 
that his in-service right foot injury resulted in sprains, 
strains, and a chronically weak ankle.  He complained of 
flare-ups occurring as often as six times per month.  During 
a flare-up, the pain goes from 5 to 10 and results in 
stiffness and some fatigability.  

Upon examination, the clinician noted 2+ edema, but stated 
that it was probably secondary to systemic disease of the 
heart and kidneys.  The clinician did note a significant 
deformity to the lateral foot causing a spherical rounding 
due to surgery of the fifth metatarsal.  There was also some 
tenderness along the deltoid and the medial malleolus.  The 
clinician diagnosed the veteran with initial mechanical and 
soft tissue injury to the right ankle resulting in what 
appears to be a chronically weakened ankle.  However, the 
examiner also noted that there was a significant right foot 
deformity that could be related to the veteran's nonservice-
connected diabetes but he added that it was virtually 
impossible to distinguish such an etiology from the veteran's 
in-service right foot injury.

The RO requested an addendum based on the lack of x-ray 
evidence of a deformity to the lateral foot causing a 
spherical rounding.  When the clinician re-examined the 
veteran's foot in November 2003, he noted that the veteran is 
a diabetic with amputation of the left leg for diabetic 
disease.  He found that there was significant Charcot foot 
deformity with linear varus curvature of the foot secondary 
to excision of the head of the fifth metatarsal.  The 
clinician diagnosed the veteran with a Charcot foot with 
impaired, stiff ankle.  He again indicated that it was 
virtually impossible to distinguish service from nonservice-
connected foot disorders, although he added that "it is most 
likely that the majority of the veteran's foot problems are 
related to his advance diabetes."  He further opined that 
"the present foot condition could be considered related to 
previous ankle injury, but it is my personal opinion, this is 
not the case here."  In November 2004, the veteran was 
diagnosed with diabetic post-traumatic Charcot foot that 
reveals lateral and medial instability.  

In order to warrant a 20 percent rating, the veteran's foot 
disability must be characterized as moderately severe.  The 
central question here is whether the Charcot foot deformity 
is due to diabetes versus service-connected trauma.  In 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected disorder from any other diagnosed 
nonservice-connected disorder, VA must consider all symptoms 
in the adjudication of the claim.  The most recent 
examinations raised a significant amount of doubt as to 
whether such a distinction can be made here.   Under these 
circumstances, the Board finds that the veteran's right foot 
disability is manifested by moderately severe functional 
impairment, thereby supporting an increased rating to 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 
medical evidence does not support a finding of severe 
disability.  As noted above, the right foot edema is more 
likely than not due to nonservice-connected systemic disease 
and much of the functional limitation appears to be due to an 
impaired ankle with lateral and medial instability (for which 
the veteran is already receiving a 20 percent evaluation for 
this separate service-connected disability).  

Thus, an increased rating to 20 percent is warranted.  As to 
the question of a higher rating, since the preponderance of 
the evidence is against this aspect of the claim, the 
benefit-of-the-doubt doctrine does not apply, and an initial 
or staged rating in excess of 20 percent for a right foot 
disability is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 
supra; Ortiz, supra.

Right hand arthritis
The RO issued a February 2004 rating decision in which it 
granted service connection for right hand arthritis with a 
noncompensable rating.  The Board notes that degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved; and   limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

The veteran sought service connection for his right hand in 
June 2001.  Upon VA examination in April 2003, he complained 
that his ability to use power hand tools was limited due to 
his right ringer finger (evaluated separately, below) and his 
inability to grasp tools.  The clinician diagnosed the 
veteran with residuals of a fracture of the distal phalanx, 
right ring finger. No diagnosis was made regarding the rest 
of the veteran's right hand.      

The veteran underwent another examination in August 2003.  
The thenar and hypothenar areas were beefy and firm.  There 
were no dorsal or volar lumps, bumps, or lesions (to include 
ganglions, Bouchard's nodes, or Heberden's nodes).  There was 
no focal deformity over the metacarpophalangeal joints.  
Strength was M5 to all fingers with a suspected functional 
overlay, as the veteran did not appear to be providing his 
best effort.  There was full range of motion and no 
significant joint pain, swelling, or deformity.  The 
clinician noted that the right hand did not reveal more than 
a mild amount of degeneration to the joints and soft tissue.  

The Board notes that in the absence of limitation of motion, 
a 10 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  The Board notes that there is no X-
ray evidence of involvement of a major joint or two or more 
minor joint groups.
However, there is no question that the veteran has arthritis 
in the minor joints of the right (dominant) hand and, while 
there is no objective evidence of limitation of motion of any 
fingers other than the separately evaluated ring finger, he 
complains of pain on grasping objects.  A compensable 
evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 
(for painful motion) is in order where arthritis is 
established by x-ray findings and no actual limitation of 
motion of the affected joint is demonstrated.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Under the cited 
legal authority, the Board finds that a 10 percent rating for 
arthritis of the right hand is warranted.   

In the absence of actual limitation of motion of any of the 
fingers other than the separately rated ring finger, the 
Board finds that a rating in excess of 10 percent is not 
warranted.  As the preponderance of the evidence is against 
this aspect of the claim, the benefit-of-the-doubt doctrine 
does not apply, and an initial or staged rating in excess of 
10 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 
supra; Ortiz, supra.
  
Right ring finger
The RO granted service connection (with a noncompensable 
rating) for a fractured right ringer in a June 1998 rating 
decision.  The Board notes that limitation of motion of the 
ring finger warrants a noncompensable rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5230.  Moreover, even ankylosis of the 
ring finger warrants a noncompensable rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5227.  In order to warrant a 
compensable rating, the veteran must demonstrate favorable 
ankylosis of multiple digits.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5220-5223.

The veteran underwent a VA examination in January 1999.  He 
complained that he had developed pain with some snapping of 
the fingers in about 1986-1987.  The right ring finger is 
widened at the distal phalanx from the old crush injury.  

Upon the veteran's April 2003 examination, he was able to 
demonstrate flexion of the distal interphalangeal joint to 45 
degrees; and full straight line extension.  The clinician 
diagnosed the veteran with residuals of a fracture of the 
distal phalanx, right ring finger.  When examined by VA in 
August 2003 VA, strength was M5 to all fingers; there was 
full range of motion and no significant joint pain, swelling, 
or deformity.  There is no medical evidence of favorable or 
unfavorable ankylosis of any of the right fingers, to include 
the ring finger.  

The veteran's right 4th digit or ring finger disability is 
manifested by locking and popping sensations and moderate 
limitation of motion; it is not manifested by favorable or 
unfavorable ankylosis.  Accordingly, a compensable rating is 
not warranted.  38 C.F.R. § 4.71a, 5227, 5230.  It is 
pertinent to note here that, as the result of the instant 
Board decision, the veteran will receive a 10 percent rating 
for arthritis of the right hand with some pain upon grip.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for a right ringer finger 
fracture tinnitus must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra.

TDIU
The veteran essentially contends that his service-connected 
disabilities preclude his ability to engage in substantially 
gainful employment.  The record reflects that the veteran is 
currently service connected for the following disabilities: 
residuals of a right ankle sprain rated as 20 percent 
disabling; residuals of a right foot injury, rated 20 percent 
(as the result of this Board decision); residuals of a right 
ring finger fracture, rated as noncompensable; and arthritis 
of the right hand, rated as 10 percent (again as the result 
of the instant Board decision).  The combined service-
connected rating is 40 percent.  38 C.F.R. § 4.25.

The veteran's combined 40 percent compensation rating does 
not meet the percentage requirements for consideration of a 
TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  
The Board does not have authority to assign a TDIU rating on 
an extraschedular basis under 38 C.F.R. § 4.16(b).  This 
latter question is addressed in the remand below.  


ORDER

Entitlement to service connection for right knee and right 
leg disability, to include as secondary to a service 
connected right ankle or right foot disability is denied.

Entitlement to service connection for a low back disability, 
to include as secondary to a service connected right ankle or 
right foot disability is denied.

3.  Entitlement to a 20 percent for residuals of a right foot 
injury is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.

4.  Entitlement to a 10 percent rating for arthritis of the 
right hand is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.

Entitlement to a compensable rating for service connected 
residuals of a fracture of the right ring finger is denied.

Entitlement to a total disability rated based on individual 
unemployability on a scheduler basis is denied. 


                                                        
REMAND

The veteran claims that his service-connected disabilities 
render him unemployable. A total disability due to individual 
unemployability (TDIU) may be assigned where the schedular 
evaluation is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2005).

In this case, as noted above, the record reflects that the 
veteran is currently service connected for the following 
disabilities: residuals of a right ankle sprain rated as 20 
percent disabling; residuals of a right foot injury, rated 20 
percent (as the result of this Board decision); residuals of 
a right ring finger fracture, rated as noncompensable; and 
arthritis of the right hand, rated as 10 percent (again as 
the result of the instant Board decision.  The combined 
service-connected rating is 40 percent.  38 C.F.R. § 4.25.  
Thus, the veteran does not satisfy the minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a).

However, a veteran may be awarded a TDIU upon a showing that 
he is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to 
a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or the impairment caused by any non-service- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91.  The issue is whether the 
veteran's service-connected disability or disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).


In light of the foregoing, the Board is of the opinion that 
further development of the record is warranted prior to final 
appellate consideration in regards to the TDIU issue.  
Accordingly, the case is remanded for the following actions:

1.  Request that the veteran provide a 
history of his employment since service, 
including, but not limited to, any 
present employment and work status.  He 
must provide the name and address of each 
employer, as well as the dates of each 
period of employment.  For any period 
that the veteran was self-employed, 
request that he identify the people who 
hired him, including, but not limited to, 
clients and any contractors or sub- 
contractors for whom he worked.  Failures 
to respond or negative replies to any 
request should be noted in writing and 
associated with the claims folder.  If 
the requested records are unavailable, 
notify the veteran of that fact in 
accordance with the provisions of 38 
U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(e) (2005).

2.  Contact the veteran and determine 
whether he is presently receiving Social 
Security assistance or any other forms of 
disability or unemployment compensation.  
If he is receiving compensation, contact 
the appropriate organization and request 
a copy of the award letter and copies of 
all records used to support that award, 
including, but not limited to, medical 
evidence and opinions regarding the 
veteran's employment performance.  
Failures to respond or negative replies 
to any request should be noted in writing 
and associated with the claims folder.

3.  When all of the foregoing actions 
have been completed, the RO should 
undertake any other indicated development 
and then readjudicate the issue of 
entitlement to TDIU on an extraschedular 
basis and determine if a referral for 
consideration of an extraschedular rating 
is warranted for any of the veteran's 
service-connected disabilities.  See 38 
C.F.R. § 3.321(b)(1) (2005).  See also 
Bagwell v. Brown, 9 Vet. App. 337 (1996); 
VAOPGCPREC 6-96.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


